Citation Nr: 1132997	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the residuals of an in-service removal of a ganglion cyst of the right wrist, currently including a 10 percent evaluation for scarring and a 10 percent evaluation for paresthesias.  


REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 and October 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio and the Appeals Management Center (AMC) in Washington, DC.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Cleveland, Ohio in September 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran was previously represented by The American Legion.  However, in June 2011, VA received a VA Form 21-22a appointing Mr. Kabb as the Veteran's representative in this matter.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In November 2003, the Veteran filed a claim seeking a disability evaluation in excess of 10 percent for his service-connected right wrist disability.  At this time, the only right wrist disability for which the Veteran was service-connected for was a scar under Diagnostic Code 7804.  In his November 2003 claim, the Veteran also indicated that he was seeking service connection for a separate disability of the right hand, as well as separate disabilities of the right arm and right shoulder.  In an August 2004 rating decision, the Veteran's 10 percent disability evaluation for his right wrist scar was continued and his claims of entitlement to service connection for disabilities of the right upper extremity were denied.  The only one of these claims that the Veteran appealed to the Board that is relevant to the matter currently at issue was entitlement to service connection for a right hand condition.  

During his September 2008 Travel Board hearing before the undersigned Veteran's Law Judge, the Veteran's representative explained that the issue the Veteran meant to appeal to the Board was entitlement to an increased disability rating for his service-connected right wrist disability which was currently rated as 10 percent disabling.  While recognizing that this was an unorthodox request, the Board permitted the Veteran to recharacterize his claim as he originally intended.  However, during the hearing, the Veteran did not provide any testimony to explain how his right wrist scar was in fact more than 10 percent disabling.  Rather, the Veteran described other problems with his right wrist - mainly, the neurological manifestations of carpal tunnel syndrome.  

Subsequently, in the Board's November 2008 remand, the Veteran's claim was recharacterized as one of entitlement to a disability evaluation in excess of 10 percent for the residuals of an in-service removal of a ganglion cyst of the right wrist.  In its remand directives, the Board explicitly noted that the Veteran was alleging symptomatology associated with the right wrist in addition to his scarring, to include limited motion, constant pain, and neurological complications such as carpal tunnel syndrome.  As a result, the Veteran was to be afforded a VA examination to determine all symptomatology associated with his right wrist disability.  

The Veteran was subsequently afforded VA examinations of the right wrist in 2009 and 2010.  In an October 2010 rating decision, the AMC correctly assigned a separate disability evaluation for the Veteran's paresthesias of the median nerve (carpal tunnel syndrome).  However, this issue was incorrectly treated, in effect, as a new service connected disability.  The September 2008 statement of the undersigned Veterans Law Judge, as well as the wording of the November 2008 Board remand, demonstrates that this issue was considered to be in appellate status, as the Board rephrased the issue to be entitlement to service connection for any residuals of the surgery to the right wrist.  However, no supplemental statement of the case (SSOC) has been issued regarding the issue of carpal tunnel syndrome.  A review of the April 2010 SSOC simply addressed the Veteran's claim under the regulations for scarring.  As such, a SSOC should be issued to the Veteran addressing all service-connected residuals of his right wrist surgery, including scarring and paresthesias of the median nerve, and he should be provided with all applicable laws and regulations.  

In addition, VA received a statement from the Veteran's representative in June 2011.  In this statement, the Veteran's representative was expressing disagreement with the October 2010 rating decision.  It was also requested that the Veteran be afforded a Decision Review Officer (DRO) hearing regarding the assigned disability evaluation for the right median nerve paresthesias.  However, since this issue was considered to be on appeal during the Veteran's September 2008 Board hearing, the record already contains testimony regarding the Veteran's carpal tunnel syndrome and his reported symptomatology.  The Veteran was also provided numerous VA examinations regarding this issue.  Therefore, due to the apparent confusion regarding the issues currently on appeal, the Veteran's representative should be contacted and asked to clarify whether a DRO hearing is still desired in light of what would be largely duplicative of the September 2008 Travel Board testimony.  Of course, the representative should be notified that an additional hearing will be scheduled without question if still desired.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's representative and ask him to clarify whether a hearing at his local RO is still desired in light of the fact that testimony was already provided regarding this issue during the September 2008 Board hearing.  If it is indicated that the Veteran still desires to be scheduled for a new hearing, he should be scheduled for a hearing at his local RO as soon as possible.  

2.  The RO should also issue a supplemental statement of the case addressing all of the Veteran's service-connected residuals of his in-service removal of a ganglion cyst of the right wrist, to include his scarring and paresthesias of the right median nerve.  This SSOC should provide the Veteran with all applicable laws and regulations pertaining to all relevant Diagnostic Codes.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



